        Case 1:98-cr-00778-DLC Document 216 Filed 09/09/20 Page 1 of 5



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------- X
                                         :
 UNITED STATES OF AMERICA,               :
                                         :
                -v-                      :               98cr778 (DLC)
                                         :
 CHARLES MICHAEL KEE,                    :
                                         :            MEMORANDUM OPINION
                      Defendant.         :                 AND ORDER
                                         :
 --------------------------------------- X

DENISE COTE, District Judge:

     On June 30, 2000, Charles Michael Kee entered plea of

guilty to one count of a conspiracy in engage in racketeering,

two counts of committing violent crimes in aid of racketeering,

and one count of use of a firearm during the commission of a

crime of violence.      On December 8, 2000, Kee was sentenced

principally to a term of 480 months’ imprisonment.

     Kee is fifty-three years old.         He is currently imprisoned

at Federal Correctional Institution Edgefield.           The Bureau of

Prisons (“BOP”) projects that he will be released in February

2033.   On September 1, 2020, Kee filed a motion for reduction or

modification of his sentence pursuant to 18 U.S.C. §

3582(c)(1)(A). 1

     Section 3582(c)(1)(A) contains a statutory exhaustion

requirement.     That condition is met when a petitioner exhausts


1 Kee’s petition is not dated.        It was filed on this Court’s
docket on September 1, 2020.
      Case 1:98-cr-00778-DLC Document 216 Filed 09/09/20 Page 2 of 5



available administrative remedies or thirty days have passed

since the petitioner asked the warden of his facility to make a

motion for reduction of sentence on his behalf, whichever is

earlier.   18 U.S.C. § 3582(c)(1)(A).

     Once a petitioner fulfills the exhaustion requirement, the

Court may reduce the petitioner’s sentence, if after

consideration of the § 3553(a) factors, it finds “extraordinary

and compelling reasons” warrant such a reduction.         18 U.S.C. §

3582 (c)(1)(A)(i).    Pursuant to the relevant United States

Sentencing Guidelines Application Note (“USSG Application

Note”), Kee can demonstrate that extraordinary and compelling

reasons justify relief if he has a “terminal illness” or a

condition that “substantially diminishes” his ability “to

provide self-care within the environment of a correctional

facility.”   U.S.S.G. § 1B1.13, Application Note 1(A).         Lastly,

the USSG Application Note sets forth a catchall provision for

other circumstances that might justify relief.         That provision

applies when, “[a]s determined by the Director of the Bureau of

Prisons, there exists in the defendant’s case an extraordinary

and compelling reason other than, or in combination with, the

reasons described in subdivisions (A) through (C).”          U.S.S.G. §

1B1.13, Application Note 1(D)

     Kee’s motion is denied.      As an initial matter, he has not

demonstrated exhaustion.     Kee’s petition states that he made a


                                    2
         Case 1:98-cr-00778-DLC Document 216 Filed 09/09/20 Page 3 of 5



request of his warden, but does not supply proof of that request

or indicate when he made it.         Without more information, it is

not possible to determine whether Kee presented the warden with

the arguments for release he is presenting here.

     Nor has Kee demonstrated that his health condition

justifies a modification of his sentence.           He does not suggest

that he has a terminal illness or is substantially diminished in

his ability to provide self-care.          Nor does he show that he is

at a heightened risk for a serious case of COVID-19.             Kee’s

petition references to two chronic illnesses.            But neither

condition is among the recognized comorbidities associated with

COVID-19.

     Lastly, the § 3553(a) factors do not counsel in favor of

Kee’s release.      This Court has previously described the serious

and violent nature of Kee’s criminal conduct.            See, e.g., United

States v. Kee, 2015 WL 6207536, at *1 (S.D.N.Y. Oct. 13, 2015);

Kee v. United States, 2004 WL 1542233, at *1 (S.D.N.Y. July 8,

2004).     The severity that conduct necessitates a significant

term of imprisonment.       Likewise, interests of public safety and

adequate deterrence weigh heavily against early release.




                                       3
         Case 1:98-cr-00778-DLC Document 216 Filed 09/09/20 Page 4 of 5



                                  Conclusion

    The plaintiff’s September 1, 2020 motion is denied.

Dated:       New York, New York
             September 9, 2020


                                     ____________________________
                                              DENISE COTE
                                     United States District Judge
      Case 1:98-cr-00778-DLC Document 216 Filed 09/09/20 Page 5 of 5



Copy mailed to:
Charles Michael Kee (Register # 43930-054)
FCI Edgefield
Federal Correctional Institution
P.O. Box 725
Edgefield, SC 29824
